NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10348

                Plaintiff-Appellee,             D.C. No.
                                                3:14-cr-00196-CRB-1
 v.

KWOK CHEUNG CHOW, AKA Shrimp                    MEMORANDUM*
Boy, AKA Raymond Chow, AKA Ha Jai,

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    17-10246

                Plaintiff-Appellee,             D.C. No.
                                                3:14-cr-00196-CRB-1
 v.

KWOK CHEUNG CHOW, AKA Raymond
Chow, AKA Ha Jai, AKA Shrimp Boy,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                       Argued and Submitted April 19, 2019
                            San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: BEA and N.R. SMITH, Circuit Judges, and MÁRQUEZ,** District Judge.

      Defendant Kwok Cheung Chow—also known as “Raymond Chow” or

“Shrimp Boy” (hereinafter “Chow”)—was found guilty of racketeering, murder in

aid of racketeering, conspiracy to commit murder in aid of racketeering, money

laundering, and conspiracy to sell stolen liquor and cigarettes across state lines. For

these crimes, Chow was sentenced to life in prison. Because the parties are familiar

with the facts of this case, we recite them only as necessary to explain our decision.

Chow raises four distinct challenges on appeal, we take each in turn.

                                          I.

      Chow argues that the district court erred by withholding the identities of two

undercover FBI agents who testified against him at trial. “The decision to deny

disclosure of an informant’s identity is reviewed for abuse of discretion.” United

States v. Gil, 58 F.3d 1414, 1421 (9th Cir. 1995).

      In this case, the undercover FBI agents’ identities are classified, and the

government has put forward evidence (which we reviewed in camera) strongly

suggesting that disclosure of the agents’ identities would threaten their safety.

Balancing this concern against Chow’s interest in discovering the agents’ identities,




      **
              The Honorable Rosemary Márquez, United States District Judge for
the District of Arizona, sitting by designation.

                                          2
we hold that the district court did not abuse its discretion by ordering the agents’

identities withheld.

      Chow also argues that the district court erred by partially closing the

courtroom during the undercover agents’ testimony.             The Sixth Amendment

provides that in a criminal prosecution, the accused shall enjoy a public trial. U.S.

Const. amend. VI. But the right to a public trial “is not absolute,” United States v.

Yazzie, 743 F.3d 1278, 1286 (9th Cir. 2014), and a judge may order a partial

courtroom closure if: (1) there is a substantial reason for the partial closure, and (2)

the closure is “narrowly tailored to exclude spectators only to the extent necessary

to satisfy the purpose for which it was ordered.” United States v. Sherlock, 962 F.2d
1349, 1357 (9th Cir. 1989). The government had a substantial reason for preventing

public disclosure of the undercover agents’ identities (discussed above), and the

district court’s partial courtroom closure during their testimony was narrowly

tailored to serve that substantial interest, while preserving the public’s right of access

to the trial by viewing a live video of the agents’ testimony (with their faces

obscured) from another room. Chow’s Sixth Amendment right to a public trial was

not violated.

                                           II.

      Chow next argues that the district court erred by not granting him a new trial

due to the government’s improper use of his prior statements against him at trial.


                                            3
Because Chow did not object to the admission of these statements, we review for

plain error. United States v. Larsen, 596 F.2d 347, 348 (9th Cir. 1979) (per curiam).

      Pursuant to a plea agreement in a prior criminal case, Chow admitted that he

was involved in ordering several murders. The government promised not to use

these statements against Chow, so long as he testified truthfully at all future

proceedings and trials. But in this case, Chow chose to take the stand and testify

falsely that he had never participated in any murders. This was a breach of the plea

agreement, which allowed the government to impeach Chow with his prior

statements regarding his involvement in murders.            We refuse to adopt an

interpretation of Chow’s plea agreement that would allow him to testify falsely at

his criminal trial without fear of impeachment. Cf. Harris v. New York, 401 U.S.
222, 225 (1971). Chow argues that even if he did breach the plea agreement, his

breach should be excused because the government breached first by questioning him

about prior murders (which elicited his false testimony). Not so. The government

did not use any of Chow’s prior statements against him until after he testified falsely

that he had never ordered any murders. Chow’s counsel opened the door to the

government’s general questions about prior murders by representing that Chow had

never ordered anyone’s murder during his opening statement, and by questioning

Chow on direct examination about his not having participated in any prior murders




                                          4
while living in Hong Kong. The district court did not err in denying Chow’s request

for a new trial on this ground.

                                          III.

      After Chow’s conviction at trial, but before his sentencing, Chow’s attorneys

moved to withdraw, citing “irreconcilable differences” with Chow. Chow argues

that the district court erred by not discharging attorneys Serra and Smith at that time.

Smith was appointed to represent Chow under the Criminal Justice Act (CJA). 18

U.S.C. § 3006A(c). Chow was therefore entitled to discharge him only if he could

show a complete breakdown in their communication. United States v. Rivera-

Corona, 618 F.3d 976, 979 (9th Cir. 2010). The district court determined that no

such breakdown had occurred, and properly refused to discharge Smith. Serra, on

the other hand, was representing Chow on a retained pro bono basis. “[T]he Sixth

Amendment right to counsel of choice means that a defendant has a right to fire his

retained . . . lawyer . . . for any reason or [for] no reason.” United States v. Brown,

785 F.3d 1337, 1344 (9th Cir.2015) (internal quotations and emphasis omitted). But

“[t]he right to retained counsel of one’s choice is not absolute.” Rivera-Corona, 618
F.3d at 979. District courts still have “wide latitude in balancing the right to counsel

of choice against the needs of fairness, and against the demands of its calendar.”

United States v. Gonzalez-Lopez, 548 U.S. 140, 152 (2006) (internal citations

omitted). In this case, the district court was concerned about the inefficiency and


                                           5
delay that would be caused by discharging Serra when reply briefs on pending post-

trial motions, and a sentencing memorandum, were due shortly. The district court

did not abuse its discretion by refusing to discharge Serra until the reply briefs and

sentencing memorandum were filed. In any case, any error in not allowing Chow to

discharge Serra for a temporary period between June 16 and July 19 was harmless.

See United States v. Maness, 566 F.3d 894, 896 (9th Cir 2009) (per curiam).

      Chow argues that the district court further erred when—after the district court

eventually allowed Chow to replace Serra and Smith with new counsel—the court

did not allow Chow’s new counsel to file a second motion for a new trial arguing

ineffective assistance of counsel (“IAC”).         But IAC claims are “generally

inappropriate on direct appeal” or in post-trial motions, and “should be raised instead

in habeas corpus proceedings.” United States v. Steele, 733 F.3d 894, 897 (9th Cir.

2013). Whether to address an IAC claim in a post-trial motion is entirely within the

district court’s discretion. Id. at 898. Addressing Chow’s IAC claims during the

post-trial stage in this case would have required significant prolongment of the post-

trial process to develop the factual record surrounding the claims. Given these

concerns, the district court did not abuse its discretion in not allowing Chow to file

a replacement new trial motion.

                                         IV.




                                          6
      Chow finally argues that the district court erred in ordering him to forfeit

$225,000 in property pursuant to two criminal forfeiture statutes, 18 U.S.C. § 1963

and 18 U.S.C. § 982(a)(1). This sum represents “the total amount of the proceeds

obtained by the conspiracy as a whole,” not just the amount that Chow personally

received by virtue of his involvement in the conspiracy.

      In United States v. Newman, we held that “[f]or purposes of criminal forfeiture

. . . . the ‘proceeds’ of [the defendant’s] crime equal the total amount of the

[proceeds] obtained by the conspiracy as a whole.” 659 F.3d 1235, 1244 (9th Cir.

2011). But in 2017, the Supreme Court decided Honeycutt v. United States, which

held that joint and several liability was incompatible with at least one commonly-

used criminal forfeiture statute, 21 U.S.C. § 853. 137 S. Ct. 1626 (2017). Honeycutt

therefore abrogated Newman’s holding about the general propriety of applying joint

and several liability to criminal forfeiture statutes—after Honeycutt, courts must

look to the specific provisions of the forfeiture statute at issue to determine if joint

and several liability applies. Id.

      We have not yet addressed whether Honeycutt’s reasoning extends to the

criminal forfeiture statutes at issue in this case. Because the Supreme Court decided

Honeycutt just one day before the district court filed its final order of forfeiture, and

because Honeycutt was not brought to the court’s attention by either party in a

Statement of Recent Decision, the district court did not consider Honeycutt. We


                                           7
therefore reverse and remand for the district court to consider the impact of

Honeycutt on the forfeiture amount in this case in the first instance.

      AFFIRMED in part; REVERSED AND REMANDED in part.




                                          8